Citation Nr: 0409257	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for an anxiety disorder 
with depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1970 to July 1972, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for additional development in July 
2003.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An anxiety disorder with depression was not manifested 
during service, and has not been shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

An anxiety disorder with depression was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board notes further, that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, a substantially complete application was 
received in October 2000.  Thereafter, in a rating decision 
dated in October 2001 the benefits were denied.  Only after 
those rating actions were promulgated did the AOJ, in a 
September 2002 letter issued in connection with two other 
claims, specifically provide notice to the claimant regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claims, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, a December 2000 letter informed the veteran of 
what evidence he needed to submit and that he should complete 
a consent form if he wanted VA to request medical reports.  
The Board also notes that the appellant had been provided 
with a copy of the rating decision dated in October 2001, 
setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations were reiterated in a Statement of the Case dated 
in October 2002 as well as in Supplemental Statements of the 
Case dated in October 2002 and January 2004.  In addition, a 
BVA decision dated in July 2003 remanded the case for further 
development and also notified the veteran of the enactment of 
the VCAA and its provisions.  That decision also remanded the 
case for evidentiary development, including a VA psychiatric 
examination.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant."). 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2002 
was not given prior to the first AOJ adjudications of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  However, the Board also acknowledges that 
VA's Office of General Counsel (OGC) recently issued an 
opinion on the issue of the "fourth element."  In 
VAOPGCPREC 1-2004, the OGC held that the requirement that VA 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination in December 
2003, which was conducted by a physician who reviewed the 
appellant's claims folder and rendered relevant opinions as 
to issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In fact, in the March 2004 
VA Form 646, the veteran's representative stated that the 
VCAA's duty to assist requirements appeared to have been met.   
In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence that 
has not been obtained, the Board finds that the record is 
ready for appellate review.  


Background and Evidence

Service records show that the veteran served on active duty 
from January 1970 to July 1972.  

Service medical records indicate that the veteran was 
afforded an enlistment examination in January 1970 during 
which a clinical evaluation found no psychiatric 
abnormalities.  Nor did the veteran report a medical history 
of depression, excessive worry, or nervous trouble of any 
sort.  In April 1971, a mental status examination was 
performed because of a contemplated administrative 
separation.  That evaluation found the veteran to have normal 
behavior, a level mood, a clear thinking process, normal 
thought content, and good memory.  He was fully alert and 
fully oriented.  The examiner listed his impression as no 
significant mental illness.  He further reported that the 
veteran was mentally responsible, able to distinguish right 
from wrong, and able to adhere to the right.  It was also 
noted that the veteran had the mental capacity to understand 
and participate in board proceedings and that he met the 
prescribed retention standards.  In March 1972, the veteran 
was brought to the emergency room in restraints.  He had 
reportedly been very upset and observed to be wild at a club, 
but there was no sign of acute injury.  He was prescribed 
Thorazine and was released to his unit with a recommendation 
for a mental health evaluation.  A March 1972 report of 
clinical evaluation by the medical officer or physician 
indicated that the veteran appeared to be moderately 
intoxicated.  The veteran was provided another medical 
examination in May 1972, which did not indicate any 
psychiatric abnormality.  Once again, the veteran did not 
report a history of depression, excessive worry, or nervous 
trouble of any sort.  The veteran was later afforded a 
psychiatric examination in July 1972, which diagnosed him 
with a severe antisocial personality disorder.   He met the 
retention standards and did not have violent tendencies, but 
the examiner also noted that the veteran was not amenable to 
further rehabilitative efforts, nor did he have the potential 
to become an effective soldier.  He further commented that 
the veteran had repeated AWOLs, civilian arrests, and 
maladaptive behavior.

VA hospital records dated from August 1975 to November 1975 
document the veteran's treatment for substance abuse.  He had 
previously admitted himself to a detoxification center and 
was then referred to and accepted for an eight-week alcoholic 
rehabilitation program at a VA hospital.  It was noted that 
the veteran had some drinking and behavioral problems while 
in the service.  The veteran actively participated in the 
rehabilitation program and completed the eight-week program.  
His discharge plan was extremely vague and questionable.  He 
was accepted at the Quad County Halfway House and funding was 
approved by St. Louis County.  At discharge, the veteran was 
considered competent and employable.  There was no mention of 
any psychiatric disorder.

The veteran submitted a VA Form 21-526 dated in September 
1975 claiming service connection for hepatitis.  He also 
filed a claim in September 1986 for service connection for 
hepatitis, a urinary tract disorder, and a liver disorder.  
Neither of these submissions referred to any psychiatric 
disorder.   In October 1991, he filed another VA Form 21-526 
seeking service connection for alcoholism.

Private medical records dated from October 1991 to April 1992 
indicate that the veteran had been referred for a psychiatric 
evaluation by counseling staff at a relapse program.  The 
staff had suspected that his difficulty with recovery may 
have been related to his depression and anger stemming from 
childhood abuse.  A diagnostic assessment noted that veteran 
had a depressed and irritable mood, suicide thoughts, general 
anxiety, and alcohol/drug problems.  Overall, he was assessed 
as having a low suicide risk, and there was no need for 
hospital admission.   The clinician had difficulty 
determining whether this was a true depression or whether it 
was the result of post acute withdrawal.   In November 1991, 
the veteran was referred for another psychiatric evaluation 
due to concerns about depression.  A previous evaluation and 
an MMPI had suggested that anxiety was the primary problem.  
The veteran's history was consistent with panic disorder, but 
it did not suggest generalized anxiety disorder.  Nor did the 
psychiatrist feel the history was consistent with obsessive-
compulsive disorder.  He also noted that there was some 
degree of depression.  The veteran did not have a history of 
being on medications, and he had only one psychiatric 
hospitalization many years ago when he was high on LSD.  At 
the time of the evaluation, he was involved in outpatient 
alcohol treatment.  The psychiatrist diagnosed the veteran 
with panic disorder without agoraphobia along with a history 
of alcohol dependence and obsessive personality traits.  In 
April 1992, a clinician noted that the veteran had stopped 
following through with his course of treatment.  He 
eventually began to drink again and dropped out of the 
program.

A Social Security Administration decision dated in February 
1992 granted disability benefits.  The medical expert 
diagnosed the veteran with an anxiety disorder manifested by 
panic attacks, a personality disorder, and alcohol dependent 
syndrome, and he opined that the severity level of those 
impairments had been in existence at all times since 1983.

The veteran submitted a VA Form 21-526 dated in November 1999 
seeking a nonservice-connected pension based on his 
psychiatric disorder.

Private medical records dated in July 2000 provide a 
psychological summary in which the veteran's psychologist 
noted that he had been sober for seven years, but that there 
was evidence of clinical depression.  The veteran also 
identified difficulty with panic attacks and fearful 
episodes.  The psychologist diagnosed the veteran with 
depression and anxiety, and placed him on Paxil and 
Trazadone.  

Social Security Administration records document the veteran's 
treatment for various psychiatric disorders, including 
depression and anxiety.  In June 1995, the veteran's 
diagnoses were listed as depression and a history of anxiety, 
and the disability was noted as beginning in 1983.

In his October 2002 VA Form 9, the veteran related that he 
had been diagnosed as using alcohol as self-medication and 
that he had not drank in the past 10 years.  He believed that 
his experiences in Vietnam caused his psychiatric problems.  
In this regard, he noted that he had never drank or used 
drugs prior to service, yet began self-medicating after his 
discharge.   

The veteran was afforded a VA examination in December 2003 
for the purpose of determining the nature and etiology of his 
psychiatric symptomatology.   The veteran told the examiner 
that he was not symptomatic during service and also explained 
that he had a poor memory for the events following his 
discharge due to his use of alcohol.  His first mental health 
involvement occurred after he had stopped drinking around 
1990 to 1992, and he was not diagnosed with anxiety with 
panic disorder and depression until after he had received 
chemical dependency treatment.  The examiner commented that 
the veteran did not seem to be claiming a specific memory of 
psychiatric symptomatology other than anger and drinking 
during his military service, and he did not find any evidence 
that the veteran had psychiatric symptoms within one year of 
his discharge from service.  In this regard, the examiner 
noted that that the veteran's primary problems and symptoms 
from his period of service to the time he attained sobriety 
appeared to be substance abuse-related.  He diagnosed the 
veteran with a history of alcoholism and polysubstance abuse 
in continuous sustained remission for 10 to 12 years and with 
a history of panic disorder largely controlled with some 
anticipatory anxiety and feelings of anger.  The examiner 
further noted that he could not establish a connection 
between the veteran's present symptoms or symptoms of the 
past ten years and his active duty military service.  He also 
stated that the veteran presented with a significant history 
of alcohol and substance abuse, but that it was not a history 
which lent itself at that time to the establishment of an 
independent mental health diagnosis dating back to his time 
of active service or within one year of active duty.


Law and Analysis

The veteran contends that he is entitled to service 
connection for an anxiety disorder with depression.  More 
specifically, he claims that he had did not have a 
psychiatric disorder prior to service and that his 
experiences during active duty caused his current disability. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted 
unless, for example, there is probative evidence of 
additional disability due to aggravation during service of 
the pre-existing personality disorder by "superimposed" 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2003); Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82- 90 (July 18, 1990; VAOPGCPREC 11-
1999 (Sept. 2, 1999).

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that service connection for an anxiety disorder with 
depression has not been established.  In this regard, the 
evidence fails to show that the veteran's anxiety disorder 
with depression had its onset during service, or within one 
year thereafter.  The veteran's enlistment examination did 
not indicate any psychiatric disorder, nor did he report any 
medical history of depression, excessive worry, or nervous 
trouble of any sort.  Another examination in May 1972 again 
indicated that the veteran did not have any psychiatric 
abnormalities.  In fact, the veteran told the December 2003 
VA examiner that he was not symptomatic during service.  
Although the veteran was later discharged with a personality 
disorder, this is not a compensable disability.  In addition, 
the veteran did not seek treatment for and was not diagnosed 
with any acquired psychiatric disorder until after he had 
achieved sobriety, which was many years following his 
separation from service.  Indeed, the VA examiner did not 
find any evidence that the veteran had psychiatric symptoms 
within one year of his discharge from service and also stated 
he did not present with a history which lent itself to the 
establishment of an independent mental health diagnosis 
dating back to his time of active service or within one year 
of active duty.  Thus, the Board finds that the veteran's 
anxiety disorder with depression did not manifest during his 
period of active service or within close proximity thereto.

In addition to the lack of evidence establishing that the 
veteran had an acquired psychiatric disorder during service 
or within close proximity thereto, no physician has linked 
the veteran's current psychiatric disorder to service or to 
any symptomatology that occurred during active service.  The 
record shows that the veteran was not diagnosed with an 
anxiety disorder with depression until many years after 
service.  Although his numerous medical records reflect his 
current disability, these records do not link his psychiatric 
disorder to service.  Nor is there any medical opinion of 
record indicating that such a nexus exists.  In fact, the 
December 2003 VA examiner stated that he could not establish 
a connection between the veteran's present symptoms and his 
active service.  Thus, there is no competent evidence of 
record, medical or otherwise, which links the veteran's 
current psychiatric disorder to his military service.  Under 
these circumstances, a basis upon which to establish service 
connection for the veteran's disorder has not been presented.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for an 
anxiety disorder with depression.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an anxiety disorder with depression is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has a current psychiatric disorder 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for an anxiety disorder with depression is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



